Citation Nr: 0431552	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-02 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from April 1959 to November 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 1999 by the Committee on 
Waivers and Compromises (COWC) of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran was solely at fault in the creation of his 
indebtedness to VA based on an overpayment of disability 
compensation

2.  Recovery of the overpayment of disability compensation 
would not nullify the objective for which the veteran's VA 
benefits were intended.

3.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

4.  Recovery of the overpayment of disability compensation 
would not deprive the veteran of basic necessities or result 
in undue hardship to him.

5.  Recovery of the overpayment to the veteran of disability 
compensation is not against equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of disability 
compensation is not warranted.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to cases 
involving waiver of indebtedness and, therefore, the VCAA 
does not apply to the veteran's case.  Barger v. Principi, 16 
Vet. App. 132 (2002).

II. Legal Criteria

Recovery of overpayments of any benefits under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2004).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
(2) Balancing of faults.  Weighing fault of debtor against 
VA's fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.
(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2004).

A person serving a period of incarceration for conviction of 
a felony committed after October 7, 1980, who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days will not be paid compensation in excess of the amount 
specified in paragraph (d) of this section beginning on the 
61st day of incarceration.  38 C.F.R. § 3.665(a), (c) (2004).  
A veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected disability 
evaluation of 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C. § 1114(a), pertaining to 
monthly compensation while a disability is rated 10 percent.  
38 C.F.R. § 3.665(d)(1) (2004).

III. Factual Background and Analysis

At all times relevant to this appeal, the veteran has been 
service connected for an acquired psychiatric disorder 
evaluated as 30 percent disabling.

In June 1998, the RO received information from an official at 
a federal correctional facility (prison) that the veteran had 
been convicted of felony bank robbery in a federal District 
Court on January 23, 1997, and sentenced to a term of 156 
months of incarceration.  In June 1998, the RO notified the 
veteran by letter that it was proposed to reduce his rate of 
compensation to the 10 percent rate effective March 24, 1997, 
his 61st day of incarceration.  In August 1998, the RO 
reduced the rate of the veteran's monthly disability 
compensation to the 10 percent rate.  Such action created an 
overpayment of benefits to the veteran, which was the fault 
of the veteran for committing the crime for which he was 
sentenced to incarceration.  VA was not at fault in the 
creation of the debt.

In September 1998, VA's Debt Management Center notified the 
veteran that his debt to VA due to the overpayment of 
disability compensation was $3018.  (The Board notes that the 
amount of the debt has since been reduced or eliminated by 
the withholding of some of the veteran's monthly compensation 
benefits being paid at the 10 percent rate.)  In February 
1999, the veteran filed a timely request for waiver of 
recovery of the overpayment.

The veteran contends that recovery of the overpayment of 
disability compensation should be waived because he needs the 
entire monthly amount of compensation at the 10 percent rate 
to spend as he likes while he is incarcerated.  In written 
statements, the veteran has stated that he needs to save 
money before he is able to buy such items as skin lotion (for 
his dry skin) and thermal underwear.  He has also stated that 
he cannot make telephone calls due to his lack of money.  He 
has stated further that he does not have available for his 
own use the amount which he receives monthly from VA as he is 
making a quarterly payment of $25 in restitution under the 
terms of his sentence.  In his substantive appeal, received 
in November 1999, the veteran stated that he needed a monthly 
income of at least $50 to spend on himself.  In a December 
1999 letter, the RO pointed out to the veteran that he was in 
fact receiving $50 from VA on a monthly basis.

The veteran has asserted that the recovery of the overpayment 
of his VA disability compensation imposes financial hardship 
on him.  However, the question for consideration is whether 
the recovery of the overpayment deprives the veteran-debtor 
of basic necessities and thereby results in undue hardship.  
See 38 C.F.R. § 1.965(a)(3).  Clearly, in his position as an 
inmate of a federal prison, the veteran's basic necessities, 
such as food and shelter, are provided to him by the prison 
system and the withholding of part of the monthly 
compensation to which he is currently entitled does not cause 
him any undue hardship.  A review of the list of prison 
commissary charges which the veteran submitted in support of 
his claim does not show that the veteran has insufficient 
income to purchase the merchandise which he claims to need.  
The Board, therefore, finds that the veteran's claim of 
financial hardship is completely without merit.

In addition, the recovery of the overpayment does not defeat 
the purpose for which the veteran's benefits were intended 
(to compensate for the impairment of earning capacity due to 
his service connected disability).  There is no indication in 
the record that the veteran relinquished a valuable right or 
incurred any legal obligation in reliance on his VA benefits.  
The failure by the veteran to make restitution would result 
in an unfair gain to him.

Because recovery of the overpayment of disability 
compensation does not result in any undue hardship to the 
veteran and the evidence of record does not show any reason 
why VA should not recover the overpayment, the Board 
concludes that recovery of the overpayment is not against 
equity and good conscience and there is no basis for 
allowance of a waiver in this case.  See 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



